                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

WILLIE L. WILSON, JR.,                         )
                                               )
       Plaintiff,                              )
                                               )
VS.                                            )          No. 18-1221-JDT-cgc
                                               )
HAYWOOD COUNTY SHERIFF’S                       )
DEPARTMENT, ET AL.,                            )
                                               )
       Defendants.                             )


                       ORDER DISMISSING COMPLAINT,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       The pro se prisoner Plaintiff, Willie L. Wilson, Jr., who is incarcerated at the Haywood

County Jail in Brownsville, Tennessee, filed a civil complaint and a motion to proceed in forma

pauperis on November 5, 2018. (ECF No. 1.) On November 7, 2018, the Court granted leave to

proceed in forma pauperis and assessed the civil filing fee pursuant to the Prison Litigation

Reform Act (PLRA), 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). (ECF No. 4.) Wilson sues the

Haywood County Sheriff’s Department (HCSD), Brownsville Radio, and unidentified editors of

an unspecified “Brownsville Newspaper.” (ECF No. 1 at 2.)

       Wilson alleges he was defamed by Brownsville Radio’s statement that he was responsible

for burglarizing a Domino’s Pizza in Brownsville. (Id.) While he does not specifically allege

that it also was published by the Brownsville newspaper, Wilson refers to the statement as an

“article” and includes in his complaint what seems to be a verbatim recitation, which is in a

newspaper format.    Wilson contends the article affected various aspects of his criminal
proceeding, including his bond hearing and sentencing, and that it contributed to a miscarriage of

justice. (Id.) He seeks compensatory damages. (Id. at 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting all well-pleaded allegations in

the complaint as true, the Court ‘consider[s] the factual allegations in [the] complaint to

determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). “[P]leadings that . . . are no more than

conclusions, are not entitled to the assumption of truth. While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at

679; see also Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than

a blanket assertion, of entitlement to relief. Without some factual allegation in the complaint, it

is hard to see how a claimant could satisfy the requirement of providing not only ‘fair notice’ of

the nature of the claim, but also ‘grounds’ on which the claim rests.”).

       “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470 (citing

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally frivolous would




                                                 2
ipso facto fail to state a claim upon which relief can be granted.” Id. (citing Neitzke, 490 U.S. at

328-29).

               Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
       1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for relief.
       Statutes allowing a complaint to be dismissed as frivolous give judges not only
       the authority to dismiss a claim based on an indisputably meritless legal theory,
       but also the unusual power to pierce the veil of the complaint=s factual allegations
       and dismiss those claims whose factual contentions are clearly baseless. Unlike a
       dismissal for failure to state a claim, where a judge must accept all factual
       allegations as true, a judge does not have to accept Afantastic or delusional@ factual
       allegations as true in prisoner complaints that are reviewed for frivolousness.

Id. at 471 (citations and internal quotation marks omitted).

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383

(quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are

not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891

F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th

Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply with “unique

pleading requirements” and stating “a court cannot ‘create a claim which [a plaintiff] has not

spelled out in his pleading’” (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975))); Payne v. Sec’y of Treas., 73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua

sponte dismissal of complaint pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court

nor the district court is required to create Payne=s claim for her”); cf. Pliler v. Ford, 542 U.S.

225, 231 (2004) (“District judges have no obligation to act as counsel or paralegal to pro se

litigants.”); Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to

affirmatively require courts to ferret out the strongest cause of action on behalf of pro se

litigants. Not only would that duty be overly burdensome, it would transform the courts from



                                                 3
neutral arbiters of disputes into advocates for a particular party. While courts are properly

charged with protecting the rights of all who come before it, that responsibility does not

encompass advising litigants as to what legal theories they should pursue.”).

       Wilson filed his complaint on the form used for commencing actions pursuant to 42

U.S.C. § 1983. Section 1983 provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects,
       or causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress, except that in
       any action brought against a judicial officer for an act or omission taken in such
       officer=s judicial capacity, injunctive relief shall not be granted unless a
       declaratory decree was violated or declaratory relief was unavailable. For the
       purposes of this section, any Act of Congress applicable exclusively to the
       District of Columbia shall be considered to be a statute of the District of
       Columbia.

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       The complaint contains no allegations whatsoever against the HCSD. When a complaint

fails to allege any action by a Defendant, it necessarily fails to “state a claim for relief that is

plausible on its face.” Twombly, 550 U.S. at 570.

       To the extent Wilson seeks to bring a claim under 42 U.S.C. § 1983 against Brownsville

Radio and the Brownsville newspaper, he has no claim. “A § 1983 plaintiff may not sue purely

private parties.” Brotherton v. Cleveland, 173 F.3d 552, 567 (6th Cir. 1999). Thus, “[i]n order

to be subject to suit under § 1983, [a] defendant’s actions must be fairly attributable to the state.”

Collyer v. Darling, 98 F.3d 211, 231-32 (6th Cir. 1997). Brownsville Radio and the Brownsville




                                                  4
newspaper are not governmental entities, but private businesses which do not act under color of

state law.

        Wilson’s claims for defamation arise under Tennessee law. In Tennessee, actions for

slander (spoken defamation) are governed by a six-month statute of limitations, Tenn. Code Ann.

§ 28-3-103, and actions for libel (written defamation) are governed by a one-year statute of

limitations, Tenn. Code Ann. § 28-3-104(a)(1)(A). Wilson alleges the statement in question was

first published on June 5, 2017.1 (ECF No. 1 at 2.) However, he did not sign the complaint until

October 30, 2018, at which time both periods of limitation had expired. (Id. at 3; ECF No. 1-1.)

Furthermore, even if the article remains available on the websites of either Brownsville Radio or

the Brownsville newspaper, “[s]tale statements are not perpetually actionable under Tennessee

defamation law solely because they continue to be available to the online public.” Clark v.

Viacom Int’l, Inc., 617 F. App’x 495, 501 (6th Cir. 2015).

        For these reasons, Wilson’s complaint is subject to dismissal in its entirety for failure to

state a claim.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944,

951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam)

(“Ordinarily, before dismissal for failure to state a claim is ordered, some form of notice and an

opportunity to cure the deficiencies in the complaint must be afforded.”). Leave to amend is not



        1
          Wilson does not specify whether the article was broadcast by Brownsville Radio,
whether it was posted on the station’s website, or both. Even if the first publication was an on-
air broadcast of the article, it might be considered libel instead of slander. See Eisenstein v.
WTVF-TV, News Channel 5 Network, LLC, 389 S.W.3d 313, 317 (Tenn. Ct. App. 2012) (scripted
television programs are libel, not slander). In any event, the claim is untimely under both
statutes of limitation.

                                                 5
required where a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir.

2001) (“We agree with the majority view that sua sponte dismissal of a meritless complaint that

cannot be salvaged by amendment comports with due process and does not infringe the right of

access to the courts.”). In this case, the Court concludes that leave to amend is not warranted.

       In conclusion, the Court DISMISSES Wilson’s complaint for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave

to amend is DENIED.

       Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal by

Wilson in this case would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that lead the

Court to dismiss this case for failure to state a claim also compel the conclusion that an appeal

would not be taken in good faith.        Therefore, it is CERTIFIED, pursuant to 28 U.S.C.

§1915(a)(3), that any appeal in this matter by Wilson would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Wilson

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th

Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets

out specific procedures for implementing the PLRA, §§ 1915(a)-(b).           Therefore, Wilson is

instructed that if he wishes to take advantage of the installment procedures for paying the

appellate filing fee, he must comply with the procedures set out in the PLRA and McGore by

filing an updated in forma pauperis affidavit and a current, certified copy of his inmate trust

account for the six months immediately preceding the filing of the notice of appeal.



                                                 6
       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Wilson, this is the first

dismissal of one of his cases as frivolous or for failure to state a claim. This “strike” shall take

effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 7
